Per Curiam.

The City Court of the City of New York has no jurisdiction to entertain an application for leave to serve a late notice of claim upon the City of New York (Meier v. City of New York, 199 Misc. 305). Failure to comply with the requirements of section 50-e of the General Municipal Law nullifies the judgment recovered by the infant plaintiff. (See Chavers v. City of Mount Vernon, 301 N. Y. 634.)
*738The order, so far as appealed from, should he unanimously reversed upon the law, without costs, and motion denied, without costs; the judgment should he unanimously reversed upon the law, without costs, and complaint dismissed, without costs.
Fennelly, Beldock and Walsh, JJ., concur.
Order reversed, etc.